DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 11-13, 22-24, 26-29, and 33-42 were previously pending.  Claims 11, 13, 33, 38, and 39 were amended in the reply filed January 26, 2022.  Claims 11-13, 22-24, 26-29, and 33-42 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but are not persuasive.  The arguments mention several claim elements (Remarks, 11-12) but do not explain why they are additional elements or why they meet the requirements for integration into a practical application.  Accordingly, the rejection is maintained. 

Specification
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim term "travels."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 11-13, 22-24, 26-29, and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites "instruct a first autonomous vehicle to transport the first user from the first pickup address to the first destination during the first predefined time frame, wherein the first autonomous vehicle travels to the first pickup address to transport the first user when the user-accepted first mobility mode comprises the first autonomous vehicle; and instruct a second autonomous vehicle to transport the first object from the second pickup address to the first destination during the first predefined time frame, wherein the second autonomous vehicle travels to the second pickup address to transport the first object when the user-accepted second mobility mode comprises the second autonomous vehicle."  The Specification generally mentions at a high level that autonomous vehicles can be one of the mobility modes (¶¶ 0036, 48, 69), but there is no specific support for issuing the recited instructions to two autonomous vehicles and those vehicles traveling to and transporting the user and object.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13, 22-24, 26-29, and 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 11-13, 22-24, 26-29, and 33-42, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
receive a plurality of requests for transporting a plurality of users and objects from a plurality of users; 
generate a user profile for each of the plurality of users based on past interactions with the plurality of users to suggest more desirable solutions for the users, the user profile for each user including user-specific preferences or constraints for the user; 
store the plurality of user profiles;
receive a signal from a first user, that includes a request for transporting the first user from a first pickup address to a first destination during a first predefined time frame and for transporting a first object from a second pickup address to the first destination during the predefined time frame;
compute a first listing of mobility modes potentially available to transport the first user from the first pickup address to the first destination during the first predefined time frame, the mobility modes potentially available to transport the first user comprising an autonomous vehicle; 
compute a second listing of mobility modes potentially available to transport the first object from the second pickup address to the first destination during the first predefined time frame, the mobility modes potentially available to transport the first object comprising an autonomous vehicle; 
signal a plurality of service providers of the mobility modes in the first listing and in the second listing to provide potential availability information for the mobility modes during the first predefined time frame; 

retrieve the user profile for the first user; 
retrieve the first listing, the second listing, and the potential availability information for the mobility modes; 
compute, based on the user profile for the first user, the first listing, the second listing, and the potential availability information for the mobility modes, a first automatically selected mobility mode for transporting the first user and a second automatically selected mobility mode for transporting the first object; and 
signal the first user for the first user to display the first automatically selected mobility mode for transporting the first user and the second automatically selected mobility mode for transporting the first object, display the first automatically selected mobility mode and the second automatically selected mobility mode for user acceptance as a user-accepted first mobility mode and a user-accepted second mobility mode; 
instruct a first autonomous vehicle to transport the first user from the first pickup address to the first destination during the first predefined time frame, wherein the first autonomous vehicle travels to the first pickup address to transport the first user when the user-accepted first mobility mode comprises the first autonomous vehicle; and 
instruct a second autonomous vehicle to transport the first object from the second pickup address to the first destination during the first predefined time frame, wherein the second autonomous vehicle travels to the second pickup address to transport the first object when the user-accepted second mobility mode comprises the second autonomous vehicle.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel activities of persons, related transactional/commercial relationships with transportation service providers, and executing the transportation for people—in other words, suggesting travel itineraries to people and receiving their acceptance of them (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior).  Additionally, aside from the general technological environment 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring transportation plan information presented to a user based on, e.g., user data or time data; LendingTree, LLC v. Zillow, Inc., Nos. 2014-1435, 2014-1531, 2015-1186 (Fed. Cir. July 25, 2016)—(applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as requesting transportation and receiving a mobility plan via a third-party intermediary; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention)).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer networking system comprising one or more processors and non-transitory computer readable media, user devices with client modules and a visual 
Even if the instructing and traveling of the autonomous vehicles to transport the user and object are considered to be an additional element, this is merely an insignificant post-solution activity implementing the abstract idea.  See MPEP 2106.05(g).  It is similar to the insignificant applications identified in, e.g., Ameranth, 842 F.3d at 1241-42 (printing or generating menus after they have been generated) and In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (cutting hair after determining a hair style).  As claimed, the instruction and traveling of the autonomous vehicles is in no way different than instructing and traveling of a human-driven vehicle.  There is no reason to conclude it offers a technological improvement or any other meaningful limitation.  Instead, it only has a tangential/nominal relationship with the abstract idea.  The Specification supports this by only listing autonomous vehicles as merely an example of a mobility mode alongside human-driven and other non-technological mobility modes, with no special processing that is any different or confers any improvement to the autonomous vehicles (see ¶¶ 0036, 48, 69). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted) (emphasis added).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computer networking system comprising one or more processors and non-transitory computer readable media, user devices with a visual display that send and receive signals, networks, databases applications, programming instructions—see published Specification ¶¶ 0029-31, 34-35, 40-42, 48, 58-59 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see especially ¶ 0031 ("conventional techniques related to signal processing, data transmission, signaling, control, machine learning models, and other functional aspects of the systems (and the individual operating components of the systems)"), ¶ 0034 ("the user device 100 can be realized in any common form factor including, but not limited to: a desktop computer; a mobile computer (e.g., a tablet computer, a laptop computer, or a netbook 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving/inputting, storing, retrieving, transmitting, displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of certain ubiquitous computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit the data collection and analysis of abstract idea identified above, without adding any additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment (generic "user device" and "computer networking system") and instructions to implement the abstract idea ("application") as the independent claims.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (i.e., they do not describe the elements at any significant level of detail—see above).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628